DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The applicant's Information Disclosure Statement filed on 04 March 2022 has been considered with the following comments.  First, the typographical error "Coy" in non-patent literature citation #1 has been corrected to "Copy".  Furthermore, this citation has only been considered to the extent that various references cited as "X" or "Y" have been reviewed.  Next, non-patent literature citation #2 has not been considered as the applicant did not provide an English-language translation.  Note also that citation #2 is listed as being a copy of a Japanese examination decision, but the actual submitted copy is in German.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent Application Publication 2016/0164112
Seipp et al.
German Patent Application Publication DE 1020152006911
Trainotti et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trainotti et al.
Trainotti et al. disclose an operating fluid tank (reference item 12) with operating tank interior space. The operating fluid tank has a capacitive determination unit (reference item 18) for determining the fill level (reference item F) of a fluid in the operating fluid tank.  The capacitive determination unit has a first electrode and a second electrode (reference item 22F).  As seen in the figure there is a clearance/gap between the first electrode and the second electrode which is fluid-connected to the operating fluid tank interior.  The capacitive determination unit has contacts (reference item 24) that will be electrically coupled to an evaluator (not shown).  See at least paragraph 26.
Both the fill level detection electrodes 22F and the liquid property determination electrodes 22E can, as shown in the figure, each have contacting sections 24, 26, which, starting from a respective electrode 22F, 22E, are guided outwards through a corresponding wall 28, 30 of the container body 12, so that they can be connected to a corresponding readout unit, not shown in the figure.
The readout unit must function to determine the capacity (capacitance) of the capacitor by using the measurement signals obtained from the capacitive determination unit such that the capacity (capacitance) of the capacitor will indicate the fill level.  Trainotti et al. further disclose that the electrodes can be formed of electrically-conductive plastic.  See at least paragraph 32.
The fill level detection electrodes 22F and/or the liquid property determination electrodes 22E can be made at least partially from conductive plastic.  Level detection electrodes 22F made of conductive plastic and/or liquid property determination electrodes 22E can be easily produced by injection molding. If the container body 12 is also made of plastic, the container body 12 and the electrodes 22F, 22E can be produced essentially simultaneously.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Trainotti et al. as applied to claim 1, and further view of Seipp et al. 
Trainotti et al. teach the claimed invention including the use of electrically-conductive plastic electrodes.  Trainotti et al. do not teach the specific method used to form the electrically-conductive plastic electrode.  Seipp et al. also teach that it known to form electrodes as electrically-conductive plastic.  Specifically, Seipp et al. teach:
In order to be able to weld the electrode simply to a cell frame element, it is advantageous if the electrode is at least partially formed from at least one plastics material, in particular from at least one thermoplastic material, preferably polyethylene (PE), polypropylene (PP), polyphenylene sulphide (PPS), polyether ether ketone (PEEK), polyvinyl chloride (PVC) and/or polyamide (PA). In a further preferable manner, the electrode is formed from a composite of a plastics material and conductive particles, preferably in the form of carbon, graphite, soot, titanium carbide (TiC), boron nitride (BN), at least one metal and/or at least one metal compound. The conductive particles, which are preferably homogeneous, are preferably arranged so as to be distributed as a dispersed phase in a continuous phase or matrix of the at least one plastics material.
Furthermore, official notice is hereby taken that high-density polyethylene (HDPE) is one form of polyethylene.   HDPE is used due to its resistance to many different solvents.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Trainotti et al. with the teachings of Seipp et al. in order to use conductive plastics formed with soot and HDPE for the predicable benefit of providing electrodes that are less prone to chemical degradation while in use.
Response to Arguments
The applicant’s arguments with respect to claims 1-4 have been considered.  The applicant argues that United States Patent Application Publication 2011/0240475 to Hother et al. do not teach a capacitive level sensor.  This argument is moot as Hother et al. is no longer relied upon in the rejection.  Rather, Trainotti et al., as first mentioned in the applicant's IDS filed on 04 March 2022, is cited to show that capacitive level sensors are known to use electrically-conductive plastic electrodes.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent 7,107,838 to Chai et al. disclose that it is known to use HDPE as the plastic material when forming electrodes.  See column 7 (line 1-21).
German Patent Application Publication DE 102006005529 to Rinner et al. also teach the use of electrically-conductive plastic electrodes.  Rinner et al. further teach:
[Paragraph 16]
It can be considered to form only some sections of an electrode of the electrode device from electrically conductive plastic.  However, it is simpler and cheaper to form such an electrode essentially entirely from electrically conductive plastic.
[Paragraph 10]
It has been shown that, compared to the case of metallic electrodes, the electrolysis-related deposits on the electrodes when using the same electrically conductive plastic materials filled into the container body are reduced or can even be avoided entirely.  As a result, the detection result of the electrode device, in which electrically conductive plastic is exposed inside the container body for contacting the material filled in the container body, is designed to be more reliable, small changes over the entire service life of the plastic container and thus of higher accuracy than the metal electrodes of the prior art
[Paragraph 18]
...it is particularly preferred that the electrically conductive plastic comprises a polymer matrix and electrically conductive particles incorporated therein, the plastic of the polymer matrix and the container b
Conclusion
The applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on prompted the new grounds of rejection presented in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  The applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This refence is found in the non-patent literature citation #1 in the Information Disclosure Statement filed by the applicant on 04 March 2022.  Furthermore, this action will refer to the machine translation of this reference, which is cited on the Notice of Refences Cited.